   Case 2:20-cv-02469-JWB-JPO Document 1-1 Filed 09/24/20 Page 1 of 15


                                                                                               20CV03552
                                                                                               Div4


                 IN THE DISTRICT COURT OF JOHNSON COUNTY, KANSAS
                                   CIVIL DIVISION

FAYE HILL JACKSON                                )
1019 Chesterfield Dr.
Wentzville, MO 63385                             )      Case No.:
                                                 )
                        PLAINTIFF,           0   )

                                                 )
      V.                                         )
                                                 )
WAL-MART STORES EAST, L.P.,                      )
d/b/a Wal-Mart Stores East I, L.P.,              )
SERVE: REGISTERED AGENT                          )
The Corporation Company, Inc.                    )
112SW 7* St, Suite 3C                            )
Topeka, KS 66603                                 )
                                                 )      JURY TRIAL DEMANDED
And                                              )
                                                 )
WALMART, INC.                                    )              \
SERVE: REGISTERED AGENT                          )
The Corporation Company, Inc.                    )
112SW 7*''St, Suite 3C                           )
Topeka, KS 66603                                 )
                                                 )
                        DEFENDANTS.              )

                                   PETITION FOR DAMAnRS

       COMES NOW Plaintiff Faye Hill Jackson and for her cause of action against Defendants

states as follows:

                                   OFNERAI. Af .IROATIONS

           1.    Plaintiff is an individual and a resident of the State of Missouri residing at the

above address.


       2.        Defendant Wal-Mart Stores East, L.P., is foreign limited partnership licensed to

do business and doing business in the state of Kansas.

        3.       Defendant WalMart Inc. is a foreign corporation licensed to do business and
                                                 1        Oerk ofthe District Court, Johnson County Kansas
                                                                                      08/20/20 04:37pm ST
                                                                                                      Exhibit
                                                                                                        A
   Case 2:20-cv-02469-JWB-JPO Document 1-1 Filed 09/24/20 Page 2 of 15




doing business in the state of Kansas.

       4.       This cause of action arises from an injury sustained by Plaintiff at Defendants*

Wal-Mart retail store located at 11701 Metcalf Avc., Overland Park, Kansas, making venue

and jurisdiction appropriate in this Court.

        5.      Defendants Wal-Mart Stores East, L.P., and WalMart S, Inc. (hereinafter jointly

referred to as “WalMart** or “Defendants**) owned and/or operated a WalMart retail store

identified as store number 1599 located at 11701 Metcalf Ave., Overland Park, Kansas

(hereinafter ‘The Store*’).

        6.      Defendants had control over all store operations including overseeing the safe

maintenance, upkeep, cleaning, and monitoring of all premises at The Store.

        7.      On or about February IS, 2019 there was precipitation in the geographic area

of The Store. From the time the precipitation fell to the time of the incident from which

these claims arise, the outside temperature at the store never rose above freezing (32 degrees

Fahrenheit).

        8.      On or about February 16,2019, plaintiff Jackson (hereinafter sometimes referred

to as “plaintiff*) was a customer, guest, and invitee on the premises of The Store.

        9.      On or about February 16,2019, The Store had on its property a latent defect. To

wit: an accumulation of water between the front door and the cart area on a tile floor.

        10.     At all relevant times hereto, defendants owed certain duties to the plaintiff.

including the duty to act in a reasonable, cautious, and prudent fashion so as to prevent plaintiff

fiom injury on the above-described premises.
        11.     On or about February 16,2019, defendants had the responsibility to provide a

facility that was free of latent defects, including defects that would cause an individual.

including those who are a customer, guest, or an invitee, to slip and fall resulting in injury.
                                               2          Clerk of the District Court, Johnson County Kansas
                                                                                       08/20/20 04:37pm ST
   Case 2:20-cv-02469-JWB-JPO Document 1-1 Filed 09/24/20 Page 3 of 15




        12.    Defendants knew, or by using ordinary care, should have known through routine

maintenance or other inspection maimers, of the latent defect of accumulation of water on the

tile floor where it was reasonably expected that people would be walking.

        13.    On or about February 16,2019, defendants WalMart were the owner/occupier of

the retail facility and was in control and charge of maintenance on the premises.
        14.    On or about February 16,2019, as Plaintiff was walking to grab a shopping cart,

she unknowingly stepped into the tiled area where water had accumulated causing Plaintiff to

slip and fall suffering serious bodily injury.

        15.    On or about February 16,2019 Plaintiff had a reasonable expectation of having

safe grounds to walk across including grounds free from latent defects.

        16.    On or about Februaiy 16,2019 there were no signs, warnings, barricades, or

indications to Plaintiff that the area of floor, which one would reasonably assume was safe to

walk across, was in fact wet and posed a latent hazard.
                                                 COUNT 1

       COMES NOW Plaintiff and for Count I against Defendants Wal-Mart Stores East,
L.P. and WalMart Stores, Inc. states as follows:

        17.    Plaintiff incorporates each and every allegation set forth in the General

Allegations above into Count I of her Petition.

        18.   As the owner and/or operator of The Store, Defendants, and their employees and

agents, owed Plaintiff a duty to ensure that the store was reasonably safe and to protect invitees

and customers, including the Plaintiff, from any unsafe conditions in the store. Defendants duty

included maintaining safe surfaces to walk on, to warn of or barricade any unsafe areas, and/or

to provide a store free of latent hazards.

        19.    On or about February 16,2019, plaintiff Jackson was purchasing items at
                                                   3       Clerk of the District Court, Johnson County Kansas
                                                                                         08/20/20 04:37pm ST
   Case 2:20-cv-02469-JWB-JPO Document 1-1 Filed 09/24/20 Page 4 of 15




WalMart as an invitee, when she slipped on a wet floor causing serious bodily injuries including

but not limited to injuries to her hip, shoulder and lower extremities.

       20.     Plaintiff slipped on die wet tile floor as a direct and proximate result of

negligence and failure to exercise reasonable care by Defendants, specifically including, but not

limited to, the following actions and omissions constituting a breach of duties owed to Plaintiff:

               a.      Failing to maintain the premises fi^ from latent defects, such as water on

       the tile floor in an area that was regularly traversed by people, including Plaintiff;

               b.      Failing to provide safe grounds for Plaintiff to shop at;

               c.      Failing to warn Plaintiff of the dangerous condition of the moisture on the
       tile floor;

               d.      Failing to prevent the dangerous condition of the wet tile floor which

       resulted in injury to plaintiff Jackson;

               e.      Failing to barricade or block off the latent defect of the wet floor;
               f.      Failing to have proper procedures, warnings, and instructions as to the

       maintenance and care of the grounds near the entryway of The Store;

               &       Allowing a latent defect to exist in The Store where it was reasonably

       anticipated that people, including specifically Plaintiff, would be and therefore making
       that location not reasonably safe;

               h.      Failing to create and implement proper safety policies to protect customers
        from encountering a wet tile floor;

                1.     Failing to inspect the area at the entrance of The Store and failing to

       remedy any unsafe conditions resulting from water accumulating on the tile; and

               J-      Other acts of negligence and fault to be determined by way of discovery.

       21.-     As a direet and proximate result of the carelessness and negligence of Defendants
                                                  4        Clerk of the District Court. Johnson County Kansas
                                                                                         08/20/20 04:37pm ST
   Case 2:20-cv-02469-JWB-JPO Document 1-1 Filed 09/24/20 Page 5 of 15




Plaintiff suffered injuries to her hip, shoulder and lower extremities requiring medical treatment,

and physical therapy, as well as general pain, suffering, and emotional distress. The duration of

her damage is unknown at this time, and could persist in perpetuity for the remainder of

Plaintiffs life.

        22.        Plaintiff Jackson’s injuries are severe, permanent and progressive in nature.

        23.        Plaintiff was caused to suffer severe pain, discomfort, altered sensation, loss of

normal sleep, general pain and suffering, and loss of enjoyment of life as a result of her injuries.

        24.        Plaintiff was required to spend money for medical care necessitated by the

injuries caused by Defendants’ actions or omissions.

        25.        Plaintiff will be required to spend money in the future for medical care

necessitated by the injuries.

        26.        Plaintiff also has lost wages from her employment and will potentially lose wages

in the future because her injuries are permanent in nature.

        27.        Plaintiff is entitled to an award of damages to compensate her for the damages

and injuries she has sustained in an amount that is fair, reasonable and just.

        28.        Plaintiffs damages arc in excess of $75,000.00.

        WHEREFORE, Plaintiff prays for judgment in her favor and against Defendants in an

amount in excess of $75,000.00 to fairly and adequately compensate her for her injuries and

damages sustained and for such other relief as this Court deems fair, proper and just.

        Plaintiff demands a Jury Trial




                                                    5         Clerk of the District Court. Johnson County Kansas
                                                                                            08/20/20 04:37pm ST
     Case 2:20-cv-02469-JWB-JPO Document 1-1 Filed 09/24/20 Page 6 of 15
Hi




                                    Respectfully submitted

                                    THE POPHAM LAW FIRM, PC

                                    /s/ CooDcr S. Mach
                                    COOPERS. MACH #27404
                                    712 Broadway, Suite 100
                                    Kansas City, Missouri 64105
                                    Telephone: 816/221-2288
                                    Facsimile:     816/221-3999
                                    cmach@pophamlaw.com
                                    ATTORNEYS FOR PLAINTIFF




                                      6        Clerk ofthe District Court, Johnson County Kansas
                                                                            08/20/20 04:37pm ST
Case 2:20-cv-02469-JWB-JPO Document 1-1 Filed 09/24/20 Page 7 of 15
Case 2:20-cv-02469-JWB-JPO Document 1-1 Filed 09/24/20 Page 8 of 15
       Case 2:20-cv-02469-JWB-JPO Document 1-1 Filed 09/24/20 Page 9 of 15




                IN THE DISTRICT COURT OF JOHNSON COUNTY, KANSAS
                            CIVIL COURT DEPARTMENT



FAYE HILL JACKSON
                                Plaintiff                                     Case No: 20CV03552
                vs                                                            Division: 4
                                                                              K.S.A. Chapter 60
WAL-MART INC
                                Defendant

                                               SUMMONS

To the above-named defendant:

        YOU ARE HEREBY NOTIFIED that an action has been commenced against you in this court.
You are required to file your answer to the petition with the court and to serve a copy upon the
plaintiffs attorney, as follows:


                                Name: COOPER S MACH
                                Address: 712 BROADWAY STE 100
                                         KANSAS CITY, MO 641051679
                                Phone: (816)221-2288


Within 21 days after service of summons upon you.

        If you fail to do so, judgment by default will be taken against you for the relief demanded in the
attached petition, which is incorporated herein by reference. Any related claim which you may have
against the plaintiff must be stated as a counterclaim in your answer, or you will thereafter be barred
from making such claim in any other action.


       IN
       ••••••
    OiSTRICT
     COURT

      MluiiiM
                                                             /s/ Jennie Leach
                                                             Clerk of the District Court


Dated: August 21,2020




                     Johnson County Court House, 100 N. Kansas Ave. Olathe, KS 66061
                                                              Clerk of the District Court, Johnson County Kansas
                                                                                            8/21/2020 08:20:00 ST
Case 2:20-cv-02469-JWB-JPO Document 1-1 Filed 09/24/20 Page 10 of 15
Case 2:20-cv-02469-JWB-JPO Document 1-1 Filed 09/24/20 Page 11 of 15
Case 2:20-cv-02469-JWB-JPO Document 1-1 Filed 09/24/20 Page 12 of 15
Case 2:20-cv-02469-JWB-JPO Document 1-1 Filed 09/24/20 Page 13 of 15
Case 2:20-cv-02469-JWB-JPO Document 1-1 Filed 09/24/20 Page 14 of 15
Case 2:20-cv-02469-JWB-JPO Document 1-1 Filed 09/24/20 Page 15 of 15
